Upon a full and careful examination of the authorities, which are very conflicting, the court deduce the following plain, practical rules, which may serve as a guide in future practice in relation to injuries similar to those complained of, and for which redress was sought by the plaintiff in this suit.
1st. Where the injury complained of is the effect of negligence, though the force be immediate or direct, the plaintiff may maintain his action of trespass on the case, or trespass, at his option.
2d. But where the injury is the effect of force direct and intentional, the action must be trespass, and not case. These practical rules of law, we think, are fully sustained by the weight of authority, by reason and common sense. And if they are strictly observed and practically carried out, they will do substantial justice to parties, without involving them in that doubt, perplexity, uncertainty and technical absurdity into which some of the adjudged cases might seem to lead them.
The verdict in this case establishes the fact, that the defendant did not use reasonable and proper care, and that the injury to the plaintiff's horse and chaise was the effect of the defendant's negligence. This was the issue *Page 476 
tried by the jury under the charge of the court; aad the evidence in the case rebuts every presumption, that the injury by the defendant was intentional. We find, therefore, no error in the charge of the court upon the law.
The defendant's motion for a new trial is therefore overruled — no costs to be taxed on this motion.
Motion denied.